DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2020/0342462) in view of Chatterjee et al. (US 2021/0097140).
 	Regarding claim 1, Todd et al. (“Todd”) teaches a computer-implemented method for clustering incoming messages, comprising: 
receiving, by a machine learning (ML) engine, an incoming message (i.e., a customer service request is received by a natural language processing engine or machine learning system of Cluster logic 127 in Response Management System 105, as shown in figure 1, para. [0042], [0048] and [0058]); 
scanning, by the ML engine, a plurality of clusters for one or more messages having similar attributes or features to that of the incoming message, wherein each of the plurality of clusters comprises of the one or more messages, each of which have similar attributes or features to one another (i.e., determining a message in the customer service inquiry is a member of a cluster of a group of clusters; para. [0057]); 
identifying, by a clustering engine, a cluster from the plurality of clusters, wherein the identified cluster comprises the one or more messages similar to that of the incoming message (i.e., identifying the customer service inquiry having similar topics, characteristics, i.e., password change, account balance, etc. in order to categorize it into a cluster; para. [0057] and [0058]); and 
assigning, by the clustering engine, the incoming message to the identified cluster (para. [0059] and [0064]).
It should be noticed that Todd teaches the Cluster Logic 127 comprising the  natural language processing engine or machine learning system to directly receive the incoming message from a Client device 110 of a user (para. [0042]). Todd failed to teach the feature of receiving, by a machine learning (ML) engine, an incoming message from an application programming interface (API) server. However, Chatterjee et al. (“Chatterjee”) teaches a virtual agent 100, as shown in figure 1, including a series of processes that occur between a request 102 (e.g., caller voice request or incoming message) and response 104 (e.g., voice reply to customer)(para. [0026]).  Chatterjee further teaches that the request 102 is received and processed by a speech recognition system 110 (as an application programming interface (API) server). The goal of speech recognition system 110 is to convert spoken words/audio signals, text, gesture, etc. into a string, or sequence, of words that can be user by systems downstream of speech recognition system 110 prior to transmit to a natural language understanding system 112, such as a machine learning engine (para. [0027]-[0028] and [0033]) for a purpose of converting a received message in form of spoken words/audio signals, text, gesture, etc. into a string or sequence of words.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving, by a machine learning (ML) engine, an incoming message from the speech recognition system 110 as an application programming interface (API) server, as taught by Chatterjee, into view of Todd in order to convert an incoming message into a format required by the system.
Regarding claim 2, Chatterjee further teaches Q&A Engine 206 including sub-modules for scanning and identifying a question (inquiry) and determining if the question has been previous stored (duplicated) in its database, such as a knowledge base system 208 (para. [0035]-[0036]).
Regarding claim 10, Todd teaches an apparatus configured to cluster incoming messages (i.e., Response Management System 105, as shown in figure 1) comprising: 
receiving, by a machine learning (ML) engine, an incoming message (i.e., a customer service request is received by a natural language processing engine or machine learning system of Cluster logic 127 in the Response Management System 105, para. [0042], [0048] and [0058]); 
scanning, by the ML engine, a plurality of clusters for one or more messages having similar attributes or features to that of the incoming message, wherein each of the plurality of clusters comprises of the one or more messages, each of which have similar attributes or features to one another (i.e., determining a message in the customer service inquiry is a member of a cluster of a group of clusters; para. [0057]); 
identifying, by a clustering engine, a cluster from the plurality of clusters, wherein the identified cluster comprises the one or more messages similar to that of the incoming message (i.e., identifying the customer service inquiry having similar topics, characteristics, i.e., password change, account balance, etc. in order to categorize it into a cluster; para. [0057] and [0058]); and 
assigning, by the clustering engine, the incoming message to the identified cluster (para. [0059] and [0064]).
It should be noticed that Todd teaches the Cluster Logic 127 comprising the  natural language processing engine or machine learning system to directly receive the incoming message from a Client device 110 of a user (para. [0042]). Todd failed to teach the feature of receiving, by a machine learning (ML) engine, an incoming message from an application programming interface (API) server. However, Chatterjee teaches a virtual agent 100, as shown in figure 1, including a series of processes that occur between a request 102 (e.g., caller voice request or incoming message) and response 104 (e.g., voice reply to customer)(para. [0026]).  Chatterjee further teaches that the request 102 is received and processed by a speech recognition system 110 (as an application programming interface (API) server). The goal of speech recognition system 110 is to convert spoken words/audio signals, text, gesture, etc. into a string, or sequence, of words that can be used by systems downstream of speech recognition system 110 prior to transmit to a natural language understanding system 112, such as a machine learning engine (para. [0027]-[0028] and [0033]) for a purpose of converting a received message in form of spoken words/audio signals, text, gesture, etc. into a string or sequence of words.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving, by a machine learning (ML) engine, an incoming message from the speech recognition system 110 as an application programming interface (API) server, as taught by Chatterjee, into view of Todd in order to convert an incoming message into a format required by the system.
Regarding claim 11, Chatterjee further teaches Q&A Engine 206 including sub-modules for scanning and identifying a question (inquiry) and determining if the question has been previous stored (duplicated) in its database, such as a knowledge base system 208 (para. [0035]-[0036]).
Regarding claim 19, Todd teaches a system configured to cluster incoming messages (i.e., Response Management System 105, as shown in figure 1) comprising: 
a machine learning (ML) module configured to receive an incoming message (i.e., a customer service request is received by a natural language processing engine or machine learning system of Cluster logic 127 in the Response Management System 105, para. [0042], [0048] and [0058]); 
scanning, by the ML engine, a plurality of clusters for one or more messages having similar attributes or features to that of the incoming message, wherein each of the plurality of clusters comprises of the one or more messages, each of which have similar attributes or features to one another (i.e., determining a message in the customer service inquiry is a member of a cluster of a group of clusters; para. [0057]); 
a clustering module configured to identify a cluster from the plurality of clusters, wherein the identified cluster comprises the one or more messages similar to that of the incoming message (i.e., identifying the customer service inquiry having similar topics, characteristics, i.e., password change, account balance, etc. in order to categorize it into a cluster; para. [0057] and [0058]); and assign the incoming message to the identified cluster (para. [0059] and [0064]).
It should be noticed that Todd teaches the Cluster Logic 127 comprising the  natural language processing engine or machine learning system to directly receive the incoming message from a Client device 110 of a user (para. [0042]). Todd failed to teach the feature of an application programming interface (API) server to receiving an incoming message. However, Chatterjee teaches a virtual agent 100, as shown in figure 1, including a series of processes that occur between a request 102 (e.g., caller voice request or incoming message) and response 104 (e.g., voice reply to customer)(para. [0026]).  Chatterjee further teaches that the request 102 is received and processed by a speech recognition system 110 (as an application programming interface (API) server). The goal of speech recognition system 110 is to convert spoken words/audio signals, text, gesture, etc. into a string, or sequence, of words that can be used by systems downstream of speech recognition system 110 prior to transmit to a natural language understanding system 112, such as a machine learning engine (para. [0027]-[0028] and [0033]) for a purpose of converting a received message in form of spoken words/audio signals, text, gesture, etc. into a string or sequence of words.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of receiving, by a machine learning (ML) engine, an incoming message from the speech recognition system 110 as an application programming interface (API) server, as taught by Chatterjee, into view of Todd in order to convert an incoming message into a format required by the system.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2020/0342462) in view of Chatterjee et al. (US 2021/0097140) as applied to claims 1 and 10 above and further in view of Freed et al. (US 2021/0067470).
 	Regarding claims 6 and 15, Todd and Chatterjee, in combination, teaches all subject matters as claimed above, except for the features of searching, by the ML engine, for one or more similar clusters to that of a current cluster, wherein the current cluster is incorrectly identified; and when a similar cluster is identified, notifying, by the ML engine, an agent of the identified similar cluster to merge the current cluster with the identified similar cluster, or when a similar cluster is not identified, causing, by the ML engine, the clustering engine to predict a next possible cluster from the plurality of clusters in a cluster database and send the next possible cluster to the agent for feedback. However, Freed et al. (“Freed”) teaches a method and systems for improving chatbot intent training. Freed further teaches that chatbots are often trained with a set of “intents” (or clusters), each of which may be considered to refer and/or be associated with what the user is “intending” to ask or command (i.e., what the user “means”) with their utterance or spoken command and/or what the user is determined to be intending to ask/command (para. [0015]). A list of utterances may be collected and clustered to find groupings of similar question or commands (para. [0023]). Freed further teaches, based on the user’s initial utterance or spoken command (classified as a particular type of intent or one of clusters), as interactions between the user and a chatbot, the initial response (as current cluster) generated by the chatbot is determined to be unsatisfactory or unsuccessful as a response to the user’s utterance or command (read on a current cluster which is incorrectly identified) (para. [0020]). Freed further teaches a second response, a similar or established response is searched and identified as similar cluster based on the user’s second utterance (para. [0015], [0016] and [0021]). Freed further teaches feature of merging the current cluster with the identified similar cluster for providing to a chatbot (para. [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of searching, by the ML engine, for one or more similar clusters to that of a current cluster, wherein the current cluster is incorrectly identified; and when a similar cluster is identified, notifying, by the ML engine, an agent of the identified similar cluster to merge the current cluster with the identified similar cluster, or when a similar cluster is not identified, causing, by the ML engine, the clustering engine to predict a next possible cluster from the plurality of clusters in a cluster database and send the next possible cluster to the agent for feedback, as taught by Freed, into view of Todd and Chatterjee, in order to improve operation functions of a chatbot.
	Regarding claims 7 and 16, Freed further teaches a feedback is received from users and/or administrators (para. [0026]). If a response generated by the chatbot is not satisfied, the feedback is identified as negative and tagged (para. [0074]). If the system receives positive feedback associated with other response, the response is mapped and determined as to be satisfactory (para. [0021]).
Allowable Subject Matter
Claims 3-5, 8-9, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Brown et al. (US 2020/0364511) teaches methods and systems for training chatbot how to recognize intent, context, and classification of utterances, text messages, actions, etc. and how to appropriately respond with its own utterance, action, etc. particularly in response to a negative response from a user. When the chatbot receives a negative response to an answer provided from the chatbot, the chatbot and/or machine learning system reevaluates and provides an alternative answer to the user as the correct answer to the user’s original question (incoming message).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: May 2022